Citation Nr: 1105231	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  05-19 482	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10% for left 
shoulder degenerative joint disease (DJD) prior to March 2006.

2.  Entitlement to an initial rating in excess of 10% for right 
shoulder DJD prior to March 2006.

3.  Entitlement to a rating in excess of 20% for left shoulder 
DJD since March 2006.

4.  Entitlement to a rating in excess of 20% for right shoulder 
DJD since March 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from July 1981 to August 2004.

This appeal to the Board of Veterans Appeals (Board) originally 
arose from an April 2004 rating action that granted service 
connection for bilateral shoulder DJD and assigned initial 
ratings of 10% each from September 2004.  Because the claims for 
higher initial ratings involve requests for higher ratings 
following the initial grants of service connection, the Board has 
characterized them in light of the distinction noted by the U.S. 
Court of Appeals for Veterans Claims (Court) in Fenderson v. 
West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating 
claims from those for increased ratings for already service-
connected disability).

In May 2006, the Veteran at the RO testified at a Board 
videoconference hearing before the undersigned Veterans Law Judge 
in Washington, D.C.

By decision of March 2007, the Board remanded this case to the RO 
for further development of the evidence and for due process 
development.

By rating action of April 2008, the RO granted 20% ratings for 
DJD of each shoulder from March 2006; the matters of initial 
ratings in excess of 10% prior to March 2006, and ratings in 
excess of 20% since March 2006 remain for appellate 
consideration.

By decision of October 2008, the Board denied initial ratings in 
excess of 10% each for left and right shoulder DJD prior to March 
2006, and ratings in excess of 20% each for right and left 
shoulder DJD since March 2006.  The Veteran appealed the denials 
to the Court.  By April 2010 Order, the Court vacated the Board's 
October 2008 decision, and remanded the matters to the Board for 
compliance with instructions contained in an April 2010 Joint 
Motion for Remand of the appellant and the VA Secretary.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  The VA will notify the 
appellant when further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010)) includes enhanced 
duties to notify and assist claimants.    

Considering the record in light of the duties imposed by the VCAA 
and its implementing regulations, and the Court's Order, the 
Board finds that all notice and development action needed to 
fairly adjudicate the claims on appeal has not been accomplished.

In its April 2010 Order, the Court noted that, on April 2004 VA 
examination, the Veteran described left hand numbness and 
tingling, as well as pain radiating from the right shoulder into 
the right arm and hand.  On October 2005 evaluation by C. S., 
M.D., he described occasional left arm numbness and tingling.  On 
March 2008 VA examination, he reported pain and tingling in both 
arms and hands.  The Court endorsed the possibility that the 
veteran's upper extremity paresthesias might be symptoms of a 
neurological disability in addition to his service-connected 
bilateral shoulder disability.

Where the record does not adequately reveal the current state of 
a disability, the fulfillment of the duty to assist includes 
providing a thorough and contemporaneous medical examination that 
considers the claimant's prior medical examinations and 
treatment.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); 
Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).  If an 
examination report does not contain sufficient detail, it is 
incumbent upon the rating board to return the report as 
inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2010).  
Inadequate medical evaluation frustrates judicial review.  Hicks 
v. Brown, 8 Vet. App. 417, 422 (1995).  Under the circumstances, 
the Board finds that this case must thus be remanded to the RO to 
obtain a new VA neurological examination by a physician to 
obtain necessary medical information prior to an appellate 
decision. 

The Veteran is hereby advised that failure to report for the 
scheduled VA examination, without good cause, may result in 
denial of his claims.  See 38 C.F.R. § 3.655(b) (2010).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate family 
member.  Id.  If the Veteran fails to report for the scheduled 
examination, the RO should obtain and associate with the claims 
folder a copy of any notice of the examination sent to him by the 
pertinent VA medical facility.    

On remand, the RO should also obtain copies of all records of 
outstanding treatment and evaluation of the Veteran for left and 
right upper extremity disabilities at the Leavenworth, Kansas VA 
Medical Center (VAMC) from 2008 up to the present time.  The 
Board emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration thereof, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Under 
38 C.F.R. § 3.159(b), efforts to obtain Federal records should 
continue until either the records are received or notification is 
provided that further efforts to obtain such records would be 
futile.  See 38 C.F.R. § 3.159(c)(1).  
 
The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific action 
requested on remand does not relieve the RO of the responsibility 
to ensure full compliance with the VCAA and its implementing 
regulations.  Hence, in addition to the action requested above, 
the RO should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claims on appeal.

Accordingly, this case is hereby REMANDED to the RO via the AMC 
for the following action:

1.  The RO should obtain from the 
Leavenworth, Kansas VAMC copies of all 
records of outstanding treatment and 
evaluation of the Veteran for left and 
right upper extremity disabilities from 
2008 up to the present time.  In requesting 
these records, the RO should follow the 
current procedures prescribed in 38 C.F.R. 
§ 3.159.  All records and/or responses 
received should be associated with the 
claims folder.

2.  If any records sought are not obtained, 
the RO should notify the appellant and his 
representative of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action to 
be taken.

3.  After all available records and/or 
responses received have been associated 
with the claims folder, the RO should 
arrange for the Veteran to undergo a VA 
neurological examination to determine the 
nature and etiology of all neurological 
symptoms affecting each upper extremity, 
and their relationship, if any, to the 
veteran's service-connected bilateral 
shoulder DJD.  The entire claims folder 
must be made available to the physician 
designated to examine the Veteran, and the 
examination report should include 
discussion of his documented medical 
history and assertions.  All indicated 
studies and tests (including X-rays, and 
electromyographic and nerve conduction 
velocity studies, as appropriate) should be 
accomplished, and all clinical findings 
should be reported in detail and correlated 
to a specific diagnosis.  

The examining physician should render an 
opinion for the record as to whether it is 
at least as likely as not (i.e., is there 
at least a 50% probability), or is not at 
least as likely as not (i.e., there is 
less than a 50% probability) that any 
current neurological symptoms affecting 
either upper extremity (1) are part-and-
parcel of the veteran's service-connected 
DJD of either shoulder, or (2) represent a 
separate and distinct neurological 
disability that was caused or aggravated by 
the service-connected DJD of either 
shoulder.  If aggravation of any non-
service-connected upper extremity 
neurological disability by the service-
connected DJD of either shoulder is found, 
the doctor should attempt to quantify the 
degree of any additional upper extremity 
neurological disability resulting from the 
aggravation. 

The physician should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed 
(typewritten) report.

4.  If the Veteran fails to report for the 
scheduled examination, the RO must obtain 
and associate with the claims folder a copy 
of the notice of the date and time of the 
examination sent to him by the pertinent VA 
medical facility.

5.  To help avoid future remand, the RO 
must ensure that all requested development 
action has been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West,        11 Vet. App. 
268, 271 (1998). 

6.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO should 
readjudicate the higher rating claims on 
appeal in light of all pertinent evidence 
and legal authority.  This should include 
consideration of ratings for related 
neurological disabilities under the 
provisions of 38 C.F.R. § 4.124a (2010), as 
appropriate.  If the Veteran fails to 
report for the scheduled examination, the 
RO should apply the provisions of 38 C.F.R. 
§ 3.655(b), as appropriate.

7.  Unless the higher rating benefits 
sought on appeal are granted to the 
veteran's satisfaction, the RO must furnish 
him and his representative an appropriate 
Supplemental Statement of the Case that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response before 
the claims folder is returned to the Board 
for further appellate consideration.

The purpose of this REMAND is to afford due process; it is not 
the Board's intent to imply whether any benefit requested should 
be granted or denied.  The Veteran needs take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate timeframe.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).

